Worden and Pettit, JJ.,
dissenting.
We do not concur in the opinion of the majority of the court in this case. The orders alleged to have been falsely and fraudulently issued by the auditor were issued under color of his official authority. The issuing of them was, in our opinion, a breach of his official bond, and for such breach, any person, being injured thereby, may recover damages. It may be conceded that the auditor did not, as auditor, present the orders to the treasurer for redemption or indorsement, or transfer them to the relator. These things, it may be assumed, he did in his individual capacity. But these things he could not have done, if he had not, in his official capacity, issued the orders. If the auditor had passed the orders to some one else, and they had afterwards, in due course of business, come to the hands of the relator for value, we think the sureties on the bond would be liable to the relator, because the relator could not have been thus defrauded, had not the orders been issued in violation of law and the duty of the auditor.